IN THE COURT OF APPEALS OF IOWA

                                   No. 13-1904
                             Filed February 11, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT JOHN SUDA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      Defendant appeals his conviction for false imprisonment. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Benjamin Parrott, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Michelle Wagner, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., Potterfield, J., and Eisenhauer, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2


EISENHAUER, S.J.

      Defendant Robert Suda appeals, claiming there is insufficient evidence to

support his conviction for false imprisonment. We affirm his conviction.

      I. Background Facts & Proceedings.

      On February 7, 2013, Suda and his live-in girlfriend, Christy, got into an

argument. Christy testified she was “pretty blurry” about some periods of time.

She stated, “I just remember being in this corner and I knew I was injured, I

thought he had pushed me, and I thought my arm was broke because my hand

and arm felt weird and I felt warm blood gushing down my arm.”

      She next remembered being in the bathroom with Suda and her shirt and

bra had been removed. Suda wound black electrical tape and gauze over a

wound on Christy’s arm. Christy stated she felt like she was going to pass out.

Suda refused her requests for a drink of water and a cigarette and for medical

assistance. He told her, “you’re not leaving this place alive.” Christy testified,

“He was standing taping me up and when he told me that I wasn’t going to leave

there alive I was not going to try to make him angrier so I didn’t try.” She stated

he was holding her arm while he was taping it.

      After a while, Suda permitted Christy to sit down on the couch in the living

room. He began cleaning blood from the kitchen and bathroom of the couple’s

home. Christy tried to call for help, but there was no dial tone on the telephone,

and she believed it had been unplugged. When Suda was not looking, Christy

ran out of the home to seek assistance, wearing only her sweatpants and snow

boots. A neighbor gave her a shirt to wear and called 911. Suda told officers
                                          3


Christy had been injured when she fell down outside. Christy was taken to the

hospital, where she was observed to have puncture wounds in her right breast

and armpit, and a laceration on her right arm, which required four stitches.

       Suda was charged with domestic abuse assault, willful injury, and false

imprisonment. The State presented evidence as detailed above at Suda’s jury

trial. The court denied Suda’s motion for judgment of acquittal filed at the close

of the State’s evidence. Suda testified Christie stabbed herself with a knife and a

pair of scissors. He stated after he bandaged her wounds he put a jacket on her,

but she flung it off when she left. He later testified he did not see her leave.

       A jury found Suda guilty of domestic abuse assault and false

imprisonment, but acquitted him on the charge of willful injury.           Suda was

sentenced to two years and one year on the charges, to be served consecutively.

He now appeals.

       II. Standard of Review.

       We review claims challenging the sufficiency of the evidence in a criminal

case for the correction of errors at law. State v. Dalton, 674 N.W.2d 111, 116

(Iowa 2004). We will uphold the jury’s verdict when it is supported by substantial

evidence. State v. Hagedorn, 679 N.W.2d 666, 668 (Iowa 2004). “Evidence is

substantial if it would convince a rational fact finder that the defendant is guilty

beyond a reasonable doubt.” State v. Quinn, 691 N.W.2d 403, 407 (Iowa 2005).

We view the evidence in the light most favorable to the State, “including

legitimate inferences and presumptions that may fairly be deduced from the

record evidence.” State v. Carter, 696 N.W.2d 31, 36 (Iowa 2005).
                                          4


       III. Sufficiency of the Evidence.

       Suda claims the district court erred by denying his motion for judgment of

acquittal because there is insufficient evidence to support his conviction for false

imprisonment. In support of his argument he points to inconsistencies between

Christy’s statements prior to trial and her trial testimony. He also relies on his

own denials of the allegations. He asserts he did not restrain Christy against her

will in the bathroom. A paramedic testified Christy stated, “she was going to die if

[Suda] did not wrap something around her injury.” Suda asserts he did not tell

Christy, “you’re not leaving this place alive,” but rather told her she would die if

he did not treat her injury. He points out Christy was closer to the doorway of the

bathroom than he was. He claims Christy was not a credible witness.

       Iowa Code section 710.7 (2013) provides:

              A person commits false imprisonment when, having no
       reasonable belief that the person has any right or authority to do so,
       the person intentionally confines another against the other’s will. A
       person is confined when the person’s freedom to move about is
       substantially restricted by force, threat, or deception.         False
       imprisonment is a serious misdemeanor.

The essential elements of the offense of false imprisonment are (1) detention or

restraint against a person’s will, and (2) the unlawfulness of such detention or

restraint. State v. Snider, 479 N.W.2d 622, 623 (Iowa Ct. App. 1991).

       It is the function of the jury to weigh the evidence and “place credibility

where it belongs.” State v. Shanahan, 712 N.W.2d 121, 135 (Iowa 2006). The

jury is free to accept or reject any part of a witness’s testimony.           Id.   In

considering a motion for judgment of acquittal, “It is not the province of the court,

. . . to resolve conflicts in the evidence, to pass upon the credibility of witnesses,
                                           5

to determine the plausibility of explanations, or to weigh the evidence.” State v.

Musser, 721 N.W.2d 758, 761 (Iowa 2006). Rather, the court determines only

“whether there is sufficient evidence from which reasonable persons could have

found the defendant guilty as charged.” State v. Williams, 695 N.W.2d 23, 28

(Iowa 2005).

       There is sufficient evidence to support the conviction for false

imprisonment based on Christy’s testimony. It was for the jury to decide whether

she was credible in her testimony Suda told her, “you’re not leaving this place

alive.” Under section 710.7, a person may be confined if the person’s freedom to

move about is substantially restricted by a threat. In this case, fear of Suda’s

threat kept Christy confined in the bathroom. As she stated, “when he told me

that I wasn’t going to leave there alive I was not going to try to make him angrier

so I didn’t try,” to leave the bathroom.

       The jury could also have found Suda was not a credible witness. When

officers first arrived, he told them Christy had been injured when she fell down

outside. During the trial, however, he testified Christy first stabbed herself with a

knife and then with scissors. During the trial he also testified he had put a jacket

around Christy, which she flung off when she ran out of the home. He later

testified he had not seen her leave the home. Based on the inconsistencies in

Suda’s statements, the jury could have found he was not credible.

       While it is possible for evidence to be so impossible, absurd, and self-

contradictory to deem it a nullity, this is not one of those cases. See State v.
                                        6

Mitchell, 568 N.W.2d 493, 502 (Iowa 1997). We conclude there is sufficient

evidence in the record to support Suda’s conviction for false imprisonment.

      AFFIRMED.